Dismissed and
Memorandum Opinion filed August 25, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00367-CV
____________
 
IN THE INTEREST OF T.M.D.J., A CHILD
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2009-07054
 
 
 

MEMORANDUM 
OPINION
            This is an accelerated appeal from a final decree for
termination of parental rights signed April 7, 2011.  Appellant, Tiffany
Dillard, has not been determined to be indigent for appeal, and according to
the records of this court, she is represented by retained counsel on appeal.  The
clerk’s record was due June 6, 2011, but it was not filed until July 22, 2011. 
The official court reporter advised this court that payment arrangements have
not been made for the reporter’s record.  See Tex. R. App. P. 35.3(b).  The
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant provided this
court with proof of payment for the record on or before June 10, 2011.  See Tex.
R. App. P. 37.3(c).  Appellant filed no response.  
            On July 28, 2011, this court ordered appellant to file a
brief in this accelerated appeal on or before August 17, 2011.  The order
stated that if appellant failed to comply with the order, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).  No brief or other response to this court’s order was filed.
Accordingly, the appeal
is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.